742 N.W.2d 132 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellant,
v.
Thomas Ervin HAWTHORNE, Defendant-Appellee.
Docket No. 133729. COA No. 265473.
Supreme Court of Michigan.
December 21, 2007.
*133 On order of the Court, the motion for reconsideration of this Court's October 19, 2007 order is considered, and it is DENIED, because it does not appear that the order was entered erroneously.
MARILYN J. KELLY, J., dissents and states as follows:
I would grant the motion for reconsideration and deny the application for leave to appeal. The Court has already remanded this case to the trial court for a hearing on defendant's speedy-trial motion. At that time, the prosecution failed to explain its failure over a period of nine years to bring defendant to trial. I see no reason for a second remand.
MICHAEL F. CAVANAGH and MARKMAN, JJ., join the statement of MARILYN J. KELLY, J.